LANDRY, Judge.
For the reasons this day handed down in the consolidated case of American Indemnity Company v. New York Fire & Marine Underwriters, Inc., et al., La.App., 196 So.2d 592, the judgment of the trial court in favor of plaintiff, Nelson T. McQuiston, and against defendants, New York Fire & Marine Underwriters, Inc. and Patrick R. Dungan, is affirmed.
Costs incurred in this matter in the trial court and on appeal to be paid by defendants, New York Fire & Marine Underwriters, Inc. and Patrick R. Dungan, in solido.
Affirmed.